      Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 1 of 23 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 DAVID YURMAN ENTERPRISES LLC
 AND DAVID YURMAN IP LLC,

                Plaintiffs,

 v.                                                   CIVIL ACTION NO. 1:20-cv-01028

                                                      JURY TRIAL DEMANDED
 THE PARTNERSHIPS AND
 UNINCORPORATED ASSOCIATIONS
 IDENTIFIED ON SCHEDULE “A,”

                Defendants.

                          PLAINTIFFS’ ORIGINAL COMPLAINT

       Plaintiffs David Yurman Enterprises LLC and David Yurman IP LLC (collectively, “David

Yurman” or “Plaintiffs”), by and through their counsel, Baker McKenzie, hereby brings this

Original Complaint against the Partnerships and Unincorporated Associations identified on

Schedule A attached hereto (collectively, “Defendants”) and hereby allege as follows:

                                        I.      PARTIES

       1.      Plaintiff David Yurman Enterprises LLC is a limited liability company organized

and existing under the laws of the State of Delaware with a principal place of business at 24 Vestry

Street, New York, New York 10013.

       2.      Plaintiff David Yurman IP LLC is a limited liability company organized and

existing under the laws of the State of Delaware with a principal place of business at 24 Vestry

Street, New York, New York 10013. David Yurman IP LLC owns all right, title and interest in

and to the David Yurman mark and name for use in connection with a wide range of goods and

services.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                                    1
      Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 2 of 23 PageID #:1




        3.      Upon information and belief, Defendants are individuals and business entities who

primarily reside in the People’s Republic of China or other foreign jurisdictions. Defendants

conduct business throughout the United States, including within the State of Illinois and this

Judicial District, through the operation of fully interactive, commercial websites and online

marketplaces listed in Schedule A. Each Defendant targets the United States, including Illinois,

and has offered to sell, and on information and belief, has sold and continues to sell counterfeit

David Yurman products to consumers within the United States, including the State of Illinois.

        4.      On information and belief, many of the Defendants are an interrelated group of

counterfeiters working in active concert to knowingly and willfully manufacture, import,

distribute, offer for sale, and sell products and to provide retail and store services using counterfeit

versions of the David Yurman trademarks in the same transaction, occurrence, or series of

transactions or occurrences.

        5.      Defendants’ true identities are currently unknown because Defendants, in

perpetrating their illegal and unauthorized actions, have intentionally hidden their identities and

the full scope of their counterfeiting operation. In the event that Defendants provide additional

credible information regarding their identities, David Yurman will take appropriate steps to amend

this Complaint.

                               II.    JURISDICTION AND VENUE

        6.      This is an action for trademark infringement and counterfeiting. As set forth below,

Defendants’ unlawful actions constitute federal trademark infringement and counterfeiting under

Section 32 of the Lanham Act, 15 U.S.C. §1114, false designation of origin under Section 43(a)

of the Lanham Act, 15 U.S.C. §1125(a), and violation of the Illinois Uniform Deceptive Trade

Practices Act, 815 ILCS § 510, et seq. This Court has original subject matter jurisdiction over the




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                        2
      Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 3 of 23 PageID #:1




claims in this action pursuant to the provisions of the Lanham Act, 15 U.S.C. §1051, et seq., 28

U.S.C. §1338(a)–(b) and 28 U.S.C. §1331.

        7.      Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over the

claims that arise under the laws of the State of Illinois because the state law claims are so related

to the federal claims that they form part of the same case or controversy and derive from a common

nucleus of operative facts.

        8.      Venue is proper in this district pursuant to 28 U.S.C. §1391, and this Court may

exercise personal jurisdiction over Defendants since each of the Defendants directly targets

business activities toward consumers in the United States, including Illinois, through at least the

fully interactive, commercial Internet stores operating under the Defendants’ domain names (such

domains, the “Defendant Domain Names”) and/or the online marketplaces as defined and

identified in Schedule A attached hereto (collectively, the “Online Stores”).          Specifically,

Defendants are reaching out to do business with Illinois residents by operating one or more Online

Stores through which Illinois residents can purchase products using counterfeit versions of David

Yurman’s trademarks. Upon information and belief, each of the Defendants has targeted Illinois

residents by operating Online Stores that offer to sell, sell, accept payment in U.S. dollars, and

ship products to the United States, including Illinois, that use counterfeit versions of David

Yurman’s federally registered trademarks. Each of the Defendants is, thus, committing tortious

acts in Illinois, is engaging in interstate commerce, and has wrongfully caused David Yurman

substantial injury in the State of Illinois.

                                 III.   FACTUAL BACKGROUND

        9.      Like many other luxury goods manufacturers, David Yurman has been battling

counterfeit goods throughout the globe. In recent years, this problem has increased exponentially




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                     3
      Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 4 of 23 PageID #:1




with infringements occurring through online marketplaces and websites. This action therefore has

been filed by David Yurman to stop the online sale of unauthorized and unlicensed counterfeit

jewelry using David Yurman’s federally registered trademarks (the “Counterfeit Products”). The

sellers of these Counterfeit Products are trading on David Yurman’s goodwill and reputation by

offering for sale and/or selling goods bearing David Yurman’s federally registered trademarks,


including without limitation DAVID YURMAN, DY, and                   .

       10.     Upon information and belief, Defendants create the Online Stores and design them

to appear to be selling genuine David Yurman branded products, while actually infringing David

Yurman’s trademarks and selling Counterfeit Products to unknowing consumers. The Online

Stores have common features or other identifying elements, such as design elements and

similarities of the counterfeit products offered for sale, establishing a logical relationship between

them and suggesting that Defendants’ counterfeiting operation arises out of the same transaction,

occurrence, or series of transactions or occurrences. Further establishing a logical relationship

between the Defendants is the existence of webpages such as sellerdefense.cn, which allow

counterfeiters to coordinate and communicate with each other regarding brands which have filed

anti-counterfeiting actions and how to avoid counterfeiting suits, among other topics. Defendants

further attempt to avoid liability by going to great lengths to conceal both their identities and the

full scope and interworking of their counterfeiting operation. Defendants have and continue to

willfully and maliciously advertise, offer for sale, and sell David Yurman counterfeits.

       11.     David Yurman is forced to file this action to combat Defendants’ counterfeiting of

its registered trademarks, as well as to protect unknowing consumers from purchasing Counterfeit

Products over the Internet. David Yurman has been and continues to be irreparably damaged




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                      4
      Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 5 of 23 PageID #:1




through consumer confusion, dilution, and tarnishment of its valuable trademarks as a result of

Defendants’ actions and seeks injunctive and monetary relief.

       12.     In particular, David Yurman is a world-famous luxury jewelry and timepiece brand

which designs, manufactures and distributes jewelry and timepieces worldwide. David Yurman

was founded in New York in 1980. Since that time, David Yurman’s offerings have expanded to

include high jewelry collections, men’s and women’s fine jewelry, and luxury timepieces. Today,

David Yurman operates 49 David Yurman boutique locations across the US, France, Hong Kong

and Canada.

       13.     David Yurman’s jewelry was born out of the design of its signature cable bracelet

made of precious metal and adorned with a variety of colorful gemstones. This design continues

to be a cornerstone of David Yurman’s product offerings.

       14.     David Yurman’s timeless designs are recognized worldwide by the trademarks

DAVID YURMAN, DY, or                    . In fact, David Yurman products always include at least

one of David Yurman’s federally registered trademarks.

       15.     David Yurman has been using the DAVID YURMAN and DAVID YURMAN-

formative trademarks in commerce on and in connection with jewelry and related products

continuously and consistently for decades. Since at least as early as 1992, David Yurman has

prominently and extensively marketed, advertised, and promoted its DAVID YURMAN luxury

jewelry throughout the United States.

       16.     David Yurman is the owner of the following federal trademark registrations,

among others (collectively the “DAVID YURMAN Trademarks”):




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                 5
      Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 6 of 23 PageID #:1




                Trademark                 Registration No.     Goods and Services
                                              5779133         Jewelry; watches; Retail
                                                               store services featuring
                                                                jewelry and watches.

            DAVID YURMAN                      5710678                 Candles
            DAVID YURMAN                      5374031          Cake cutters; pencils;
                                                                    pens; writing
                                                                instruments; picture
                                                                 frames of precious
                                                               metal; bottle openers;
                                                                    cake servers;
                                                                  corkscrews; shot
                                                                  glasses; cigarette
                                                                lighters of precious
                                                                        metal
                    DY                        5359707           Cake cutters; bottle
                                                               openers; cake servers;
                                                                  corkscrews; shot
                                                                  glasses; cigarette
                                                                lighters of precious
                                                                        metal
                                              4931711            Clasps for jewelry;
                                                              jewelry; jewelry made
                                                              in whole or significant
                                                              part of precious metals,
                                                                    diamonds and
                                                               gemstones, and semi-
                                                                precious gemstones,
                                                                namely, gold, silver,
                                                                    and platinum,
                                                                  diamonds, topaz,
                                                               amethyst, black onyx
                    D.Y.                      4581870              Christmas tree
                                                                   ornaments and
                                                                     decorations
                                              4561517              Christmas tree
                                                                   ornaments and
                                                                     decorations



    DAVID YURMAN MIDNIGHT                     4139196                 Jewelry
           MELANGE
   DAVID YURMAN MOSAIC PAVE                   4672164                 Jewelry


PLAINTIFFS’ ORIGINAL COMPLAINT                                                            6
      Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 7 of 23 PageID #:1




                Trademark                 Registration No.     Goods and Services
   DAVID YURMAN REVOLUTION                    4564694                Watches
                    DY                        3924043                 Jewelry
  DAVID YURMAN THE SIGNATURE                  2798900              Fine watches
            OF TIME
         DAVID YURMAN                         2460107         Retail store services for
                                                                 jewelry, watches,
                                                                related accessories
            DAVID YURMAN                      1725487         Precious metal jewelry
            DAVID YURMAN                      2014167                Watches
              CABLESPIRA                      4539224                 Jewelry
                    D.Y.                      1568254                 Jewelry
                    DY                        5779132         Jewelry; watches; retail
                                                              store services featuring
                                                                jewelry and watches
                                              3282245             Fine jewelry and
                                                                      watches


                                              4655095            Jewelry; bracelets




                                              5025164            Jewelry; bracelets




                 ALBION                       4756697         Watches and timepieces
                 ALBION                       3667776              Sunglasses and
                                                               eyeglasses; frames for
                                                                    optical wear
                 ALBION                       2959204             Fine jewelry and
                                                                   precious stones
                BELMONT                       5286364            Alloys of precious
                                                                   metal; bangles,
                                                               bracelets; bracelets of
                                                                   precious metal;
                                                                diamonds; earrings;
                                                              gemstone jewelry; gold;
                                                                 jewellery chain of


PLAINTIFFS’ ORIGINAL COMPLAINT                                                            7
      Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 8 of 23 PageID #:1




                Trademark                 Registration No.     Goods and Services
                                                                   precious metal for
                                                                  bracelets; jewellery
                                                              chains; jewelry; jewelry
                                                                chains; necklace and
                                                                earring combinations
                                                                    that can be worn
                                                                 separately or as one
                                                                   piece; necklaces;
                                                                   pendants; pierced
                                                               earrings; precious and
                                                                 semi-precious gems;
                                                                 precious gemstones;
                                                                 precious metals and
                                                               their alloys; processed
                                                                   or semi-processed
                                                               precious metals; rings;
                                                                semi-precious stones;
                                                              silver; women’s jewelry
                BELMONT                       3060653          Watches and precious
                                                                          stones
    CABLE BUCKLE COLLECTION                   3800477                    jewelry
   CABLE CLASSICS COLLECTION                  3687241                 jewelry
        CABLE COLLECTIBLES                    3685701                 jewelry
              CHATELAINE                      3628598                 jewelry
             CONTINUANCE                      5238342         Jewellery and precious
                                                              stones, jewellery made
                                                                 of precious metals;
                                                               bracelets of precious
                                                                   metal; earrings;
                                                                necklaces; pendants;
                                                                rings being jewelry;
                                                              rings made in whole or
                                                                  significant part of
                                                                    precious metal
            DY CROSSOVER                      4269147         Jewelry, namely rings,
                                                                 earrings, bracelets,
                                                                 pendants, precious
                                                                stones, and precious
                                                                        metals
              DY MADISON                      4258667                  jewelry
              QUATREFOIL                      2918700            Fine jewelry and



PLAINTIFFS’ ORIGINAL COMPLAINT                                                           8
      Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 9 of 23 PageID #:1




                Trademark                       Registration No.          Goods and Services
                                                                            precious stones
              STREAMLINE                             3991241                    jewelry
         THE THOROUGHBRED                            2010326             Fine jewelry in gold,
             COLLECTION                                                   platinum and silver,
                                                                        namely, bracelets, rings,
                                                                           earrings, brooches,
                                                                          necklaces, pendants,
                                                                            pins and watches
                  UNITY                              4663977              Jewelry and watches
       VENETIAN QUATREFOIL                           4701168                Fine jewelry and
           COLLECTION                                                        precious stones
            WHEATON                                  3628543                     jewelry
             CABLE CANDY                             3349946             Fine jewelry, precious
                                                                           stones and watches
               PURE FORM                             5199831               Jewellery made of
                                                                             precious metals;
                                                                            bracelets made of
                                                                        precious metal in whole
                                                                         or in part; bracelets of
                                                                              precious metal;
                                                                            jewellery made of
                                                                             precious metals;
                                                                           necklaces made of
                                                                        precious metal in whole
                                                                        or in part; ornaments of
                                                                          precious metal in the
                                                                        nature of jewelry; rings;
                                                                          rings being jewelry;
                                                                             women’s jewelry
   THE CROSSOVER COLLECTION                          4430133                 Rings; earrings;
                                                                           bracelets; pendant;
                                                                          precious stones, and
                                                                             precious metals
                 PETRVS                              3450264                   Fine jewelry
                MARITIME                             4162621                    jewelry


       17.     The above-listed registrations for the DAVID YURMAN Trademarks are valid,

subsisting, and in full force and effect. Moreover, many are incontestable pursuant to 15 U.S.C. §

1065, and serve as prima facie evidence of the validity of the registrations, David Yurman’s


PLAINTIFFS’ ORIGINAL COMPLAINT                                                                      9
     Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 10 of 23 PageID #:1




ownership of the DAVID YURMAN Trademarks, and of David Yurman’s exclusive right to use

the DAVID YURMAN Trademarks in commerce on or in connection with all of the goods

identified in the registrations pursuant to 15 U.S.C. § 1057(b) and § 1115(a). Furthermore, the

registrations are constructive notice of David Yurman’s claim of ownership of the DAVID

YURMAN Trademarks pursuant to 15 U.S.C. § 1072. True and correct copies of the United States

Registration Certificates for the above-listed DAVID YURMAN Trademarks are attached hereto

as Exhibit 1.

       18.       The DAVID YURMAN Trademarks are exclusive to David Yurman and are

displayed extensively on or in close connection with David Yurman products, David Yurman

packaging, and in David Yurman’s marketing and promotional materials. David Yurman products

have long been popular around the world and have been extensively promoted at significant annual

expense. David Yurman products have also been the subject of extensive unsolicited publicity

resulting from their high-quality, innovative designs and renown as desired luxury items. David

Yurman products have been featured in leading publications and newspapers such as InStyle,

Harper’s Bazaar, Elle, Vanity Fair, GQ, Men’s Health, Architectural Digest, W Magazine, Boston

Common, Esquire, and The New York Times. Because of these and other factors, the David

Yurman brand and the DAVID YURMAN Trademarks have become famous throughout the

United States.

       19.       To maintain the prestige of the David Yurman brand and DAVID YURMAN

Trademarks and to ensure that consumers receive the type of service commensurate with David

Yurman’s reputation for luxury and quality products, David Yurman authorizes its jewelry to be

sold exclusively through David Yurman boutiques or David Yurman’s network of authorized

retailers around the world, as well as online at https://www.davidyurman.com/.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                10
     Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 11 of 23 PageID #:1




       20.     David Yurman operates social media accounts to promote and advertise its

products, including Instagram, Facebook, Pinterest, Twitter, YouTube, and WeChat. David

Yurman’s primary Instagram account, @davidyurman, has over 358,000 followers. Further, the

David Yurman Facebook page boasts over 633,000 likes and over 625,000 followers. The

recognition of the David Yurman brand and DAVID YURMAN Trademarks among the public at

large is enhanced not only by David Yurman’s own extensive advertising efforts and select

distribution, but also by fashion editorials and press coverage of David Yurman, as well as the

coverage of David Yurman on social media platforms by influencers, celebrities and jewelry

aficionados. Such press coverage reaches millions of consumers.

       21.     As the result of David Yurman’s exclusive and extensive use of the DAVID

YURMAN Trademarks, David Yurman is recognized as the source of any products bearing one

or more of the DAVID YURMAN Trademarks. Due to the worldwide public acceptance,

overwhelming fame, and great recognition of products bearing or sold under the DAVID

YURMAN Trademarks, these trademarks have come to represent an enormous amount of goodwill

for David Yurman and have caused goods bearing the DAVID YURMAN Trademarks—even

unauthorized goods—to be in great demand.

       22.     David Yurman, however, has gone to great lengths to protect its name and enforce

the DAVID YURMAN Trademarks. David Yurman actively seeks to protect and enforce its

intellectual property rights by working with industry associations, anti-counterfeiting

organizations, private investigators, and law enforcement authorities, including customs

authorities in the United States and internationally. Through those efforts, David Yurman has

discovered hundreds, if not thousands, of counterfeit products being sold at physical locations and,

more recently, over the Internet. Indeed, David Yurman has seen unauthorized use of one or more




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                   11
     Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 12 of 23 PageID #:1




of the DAVID YURMAN Trademarks rise dramatically through the proliferation of online stores

and marketplace listings on platforms such as eBay, AliExpress, Amazon and other such platforms,

as listed on Schedule A.

       23.     Commercial Internet stores, like the Defendants’ Online Stores, are estimated to

receive tens of millions of visits per year and to generate over $135 billion in annual online sales.

Internet websites like the Defendants’ Online Stores are also estimated to annually contribute to

tens of thousands of lost jobs for legitimate businesses and broader economic damages such as lost

tax revenue.

       24.     Here, Defendants facilitate sales by designing the Online Stores so that they appear

to unknowing consumers to be authorized online retailers, outlet stores, or wholesalers.

Specifically, the Online Stores operated by Defendants use one or more of the DAVID YURMAN

Trademarks without authorization on or in connection with the sales of products that are not

genuine David Yurman products. For example, the Defendants use the trademarks DAVID


YURMAN, DY, or               for the purpose of confusing consumers into believing that they are

purchasing a genuine David Yurman product. Defendants’ Online Stores also appear legitimate

and accept payment in, among others, U.S. dollars via major credit cards, Alipay, Western Union,

Moneygram, T/T, and PayPal. Defendants further perpetuate the illusion of legitimacy by offering

customer service and using indicia of authenticity and security that consumers have come to

associate with authorized retailers, including the Visa®, MasterCard®, Discover®, and/or

PayPal® logos. To be clear, David Yurman has not licensed or authorized Defendants to use any

of the DAVID YURMAN Trademarks, and none of the Defendants are authorized retailers of

genuine David Yurman products. Thus, Defendants are using trademarks owned by David

Yurman without authorization and creating confusion about the source of the counterfeit products


PLAINTIFFS’ ORIGINAL COMPLAINT                                                                    12
     Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 13 of 23 PageID #:1




being sold through the Online Stores.

       25.     Many of the Defendants also deceive unknowing consumers by using the DAVID

YURMAN Trademarks without authorization within the content, text, and/or meta tags of their

websites and online marketplaces in order to attract various search engines crawling the Internet

looking for sites relevant to consumer searches for David Yurman products. Additionally, upon

information and belief, Defendants use other unauthorized search engine optimization (SEO)

tactics and social media spamming so that the Online Stores listings show up at or near the top of

relevant search results and misdirect consumers searching for genuine David Yurman products.

Other Defendants only show the David Yurman products in product images while using strategic

item titles and descriptions that will trigger their listings when consumers are searching for David

Yurman products.

       26.     As further evidence of their illegal activity, Defendants go to great lengths to

conceal their identities and often use multiple fictitious names and addresses to register and operate

their network of Online Stores. On information and belief, Defendants regularly create new

websites and online marketplace accounts on various platforms using the identities listed in

Schedule A to the Complaint, as well as other unknown fictitious names. Such registration patterns

are one of many common tactics used by the Defendants to conceal their identities and the full

scope and interworking of their counterfeiting operation, and to avoid being shut down.

       27.     Even though Defendants operate under multiple fictitious names, there are

numerous similarities among the Online Stores operated by the Defendants reflecting that they are

interrelated, and that their counterfeiting activity arises from the same set of transactions or

occurrences.   For example, counterfeit products for sale on the Online Stores bear similar

irregularities and indicia of being counterfeit to one another, suggesting that the counterfeit




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                     13
     Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 14 of 23 PageID #:1




products were manufactured by and come from a common source and that some of the Defendants

are interrelated. For example, the defendants listed at lines 77, 78, 80, and 81 maintain Online

Stores that are identical to one another, using the same pictures, payment methods, and language

describing the goods sold and terms and conditions related to the same. The same is true for the

other Defendants in that they use the same or very similar pictures to advertise the same types of

counterfeit goods, accept payment through the same channels, and represent themselves to be

located in the same areas. Further, the Online Stores also include other notable common features,

including use of the same shopping cart platforms, check-out methods, lack of contact information,

identically or similarly priced items, the same incorrect grammar and misspellings, similar hosting

services, and the use of the same text and images, including content copied from David Yurman’s

official website, https://www.davidyurman.com/. Indeed, in view of these undeniable similarities

across the Defendants, it is likely that the majority of them share the same owner. Moreover, it is

known that these counterfeiters conspire and communicate together to avoid detection and being

named in an enforcement action. For example, through websites, such as sellerdefense.cn, these

counterfeiters constantly monitor U.S. lawsuits and communicate with one other about how to sell

counterfeit products without detection, as well as how to transfer funds beyond a U.S. court’s

jurisdiction once they become aware that a lawsuit has been filed. Thus, because this action

presents common questions of law and fact, and because, at a minimum, Plaintiffs’ claims for relief

arise from the same series of transactions or occurrences, it is entirely appropriate to join these

Defendants in the same lawsuit. To do otherwise, would permit the Defendants to likely avoid

suit altogether, given their interrelated nature, and frustrate Plaintiffs’ attempts to enforce their

intellectual property rights.

        28.     In addition to operating under multiple fictitious names, Defendants in this case and




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                    14
     Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 15 of 23 PageID #:1




defendants in other similar cases against online counterfeiters use a variety of other common tactics

to evade enforcement efforts. For example, counterfeiters like Defendants will often register new

websites and online marketplace accounts under new aliases once they receive notice of a lawsuit.

Counterfeiters also typically ship products in small quantities via international mail to minimize

detection by U.S. Customs and Border Protection.

       29.     Further, counterfeiters such as Defendants typically operate multiple credit card

merchant accounts and PayPal accounts behind layers of payment gateways so that they can

continue operation in spite of enforcement efforts by brand owners. On information and belief,

Defendants maintain off-shore bank accounts and regularly move funds from their PayPal accounts

or other financial accounts to off-shore bank accounts outside the jurisdiction of this Court.

       30.     Defendants, without any authorization or license from David Yurman, have

knowingly and willfully used and continue to use the DAVID YURMAN Trademarks in

connection with the advertisement, distribution, offering for sale, and sale of Counterfeit Products

into the United States and Illinois over the Internet. Each Defendant Online Store offers shipping

to the United States, including Illinois, and, on information and belief, each Defendant has sold

counterfeit products into the United States, including Illinois.

       31.     Defendants’ use of the DAVID YURMAN Trademarks in connection with the

advertising, distribution, offering for sale, and sale of counterfeit David Yurman products,

including the sale of counterfeit David Yurman products into the United States, including Illinois,

is likely to cause and has caused confusion, mistake, and deception by and among consumers and

is irreparably harming David Yurman.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                    15
     Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 16 of 23 PageID #:1




                           IV. CAUSES OF ACTION
             COUNT ONE – TRADEMARK INFRINGEMENT (15 U.S.C. §1114)

       32.      David Yurman incorporates by reference paragraphs 1 through 31 as if fully set

forth herein.

       33.      David Yurman is the exclusive owner of the DAVID YURMAN Trademarks.

David Yurman’s federal registrations are active, valid, and in full force and effect.

       34.      Defendants, without David Yurman’s authorization, have used and continue to use

in commerce counterfeit imitations of the federally registered DAVID YURMAN Trademarks in

connection with the sale, offering for sale, distribution, and/or advertising of counterfeit jewelry

bearing one or more of the DAVID YURMAN Trademarks.

       35.      Defendants’ infringing activities are likely to cause and actually are causing

confusion, mistake, or deception among customers, potential customers, and/or the public as to the

origin, sponsorship, or approval of the Counterfeit Products. Consumers are likely to be misled

into believing that the Online Stores and sale of products bearing the DAVID YURMAN

Trademarks are licensed, sponsored, or otherwise approved by David Yurman.

       36.      Upon information and belief, Defendants were on both actual and constructive

notice of David Yurman’s exclusive rights in the registered DAVID YURMAN Trademarks when

they adopted the DAVID YURMAN Trademarks for use in advertising and marketing in their

Online Stores, which offer for sale and sell infringing and counterfeit products that exactly or very

closely copy those sold by David Yurman under the DAVID YURMAN Trademarks. Defendants’

actions are designed to trade on the DAVID YURMAN Trademarks.

       37.      Defendants’ unauthorized use of the DAVID YURMAN Trademarks is willful, in

bad faith, and with full knowledge of David Yurman’s prior use of, exclusive rights in, and

ownership of the DAVID YURMAN Trademarks, with full knowledge of the goodwill and



PLAINTIFFS’ ORIGINAL COMPLAINT                                                                    16
     Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 17 of 23 PageID #:1




reputation associated with the DAVID YURMAN Trademarks, and with full knowledge that

Defendants have no right, license, or authority to use the DAVID YURMAN Trademarks or any

other mark confusingly similar thereto. The knowing and intentional nature of the acts set forth

herein renders this an exceptional case under 15 U.S.C. §1117(a).

       38.      Defendants’ acts are intended to reap the benefit of the goodwill that David Yurman

has created in the DAVID YURMAN Trademarks and constitute trademark infringement in

violation of Section 32 of the Lanham Act, 15 U.S.C. §1114(1).

       39.      As a result of Defendants’ conduct and infringement of the DAVID YURMAN

Trademarks, David Yurman is entitled to recover actual and/or statutory damages to the maximum

amount permitted by law or in equity, including under 15 U.S.C. § 1117.

       40.      Defendants’ conduct has caused and is causing immediate and irreparable injury to

David Yurman and will continue both to damage David Yurman and deceive the public unless

enjoined by this Court. David Yurman has no adequate remedy at law for ongoing infringement.

          COUNT TWO – TRADEMARK COUNTERFEITING (15 U.S.C. §1114)

       41.      David Yurman incorporates by reference paragraphs 1 through 40 as if fully set

forth herein.

       42.      This is an action for trademark counterfeiting against Defendants based on its

promotion, advertisement, distribution, sale and/or offering for sale counterfeit jewelry products

bearing one or more of the DAVID YURMAN Trademarks.

       43.      Defendants’ counterfeiting activities are likely to cause and actually are causing

confusion, mistake, and deception among the general consuming public as to the origin and quality

of the Counterfeit Products.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                  17
     Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 18 of 23 PageID #:1




         44.    Defendants’ illegal acts are intended to reap the benefit of the goodwill that David

Yurman has created in its DAVID YURMAN Trademarks and constitute counterfeiting of David

Yurman’s federally registered trademarks in violation of Section 32 of the Lanham Act, 15 U.S.C.

§1114.

         45.    As a result of Defendants’ conduct and infringement of the DAVID YURMAN

Trademarks, David Yurman is entitled to recover actual and/or statutory damages to the maximum

amount permitted by law or in equity, including under 15 U.S.C. § 1117.

         46.    Defendants’ conduct has caused and is causing immediate and irreparable injury to

David Yurman and will continue to both damage David Yurman and deceive the public unless

enjoined by this Court. David Yurman has no adequate remedy at law for ongoing infringement.

       COUNT THREE – FALSE DESIGNATION OF ORIGIN (15 U.S.C. §1125(A))

         47.    David Yurman incorporates by reference paragraphs 1 through 46 as if fully set

forth herein.

         48.    Upon information and belief, Defendants’ promotion, marketing, offering for sale,

and sale of Counterfeit Products has created and is creating a likelihood of confusion, mistake, and

deception among the general public as to the affiliation, connection, or association with David

Yurman or the origin, sponsorship, or approval of Defendants’ Counterfeit Products by David

Yurman.

         49.    By using the DAVID YURMAN Trademarks on or in close connection with the

Counterfeit Products, Defendants create a false designation of origin and a misleading

representation of fact as to the origin and sponsorship of the Counterfeit Products.

         50.    Defendants’ false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the Counterfeit Products to the general public involves the use of counterfeit




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                     18
     Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 19 of 23 PageID #:1




marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. §1125.

       51.      As a result of Defendants’ conduct, including the violation of Section 43 of the

Lanham Act, 15 U.S.C. § 1125, David Yurman is entitled to recover actual and/or statutory

damages to the maximum amount permitted by law or in equity.

       52.      Defendants’ conduct has caused and is causing immediate and irreparable injury to

David Yurman and will continue to both damage David Yurman and deceive the public unless

enjoined by this Court. David Yurman has no adequate remedy at law for ongoing infringement.

                      COUNT FOUR – VIOLATION OF ILLINOIS
                    UNIFORM DECEPTIVE TRADE PRACTICES ACT
                              (815 ILCS §510, et seq.)

       53.      David Yurman incorporates by reference paragraphs 1 through 52 as if fully set

forth herein.

       54.      Defendants have knowingly and willfully engaged in deceptive trade practices

violating Illinois law by passing off the Counterfeit Products as those of David Yurman, causing

a likelihood of confusion and/or misunderstanding as to the source of their goods or services,

causing a likelihood of confusion and/or misunderstanding as to an affiliation, connection, or

association with genuine David Yurman products, using deceptive representations or designations

of origin in connection with David Yurman products, and engaging in other deceptive conduct

which creates a likelihood of confusion or misunderstanding among the public.

       55.      Defendants’ infringing acts constitute a willful violation of the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       56.      As a result of Defendants’ conduct, including the violation of the Illinois Uniform

Deceptive Trade Practices Act, David Yurman is entitled to recover actual and/or statutory

damages to the maximum amount permitted by law or in equity.

       57.      Defendants’ conduct has caused and is causing immediate and irreparable injury to


PLAINTIFFS’ ORIGINAL COMPLAINT                                                                  19
     Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 20 of 23 PageID #:1




David Yurman and will continue to both damage David Yurman and deceive the public unless

enjoined by this Court. David Yurman has no adequate remedy at law for ongoing infringement.

                                        V.     JURY DEMAND

       58.      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, David Yurman

demands a trial by jury of all issues so triable.

                                  VI.        PRAYER FOR RELIEF

       WHEREFORE, David Yurman prays for relief as follows:

   1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

       confederates, and all persons acting for, with, by, through, under, or in active concert with

       them be temporarily, preliminarily, and permanently enjoined and restrained from:

             a. using the DAVID YURMAN Trademarks or any reproductions, counterfeit copies,

                or colorable imitations thereof in any manner in connection with the distribution,

                marketing, advertising, offering for sale, or sale of any product that is not a genuine

                David Yurman product or is not authorized by David Yurman to be sold in

                connection with the DAVID YURMAN Trademarks;

             b. passing off, inducing, or enabling others to sell or pass off (i) any product as a

                genuine David Yurman product or (ii) any other service or product produced by

                David Yurman that is not David Yurman’s or is not produced under the

                authorization, control, or supervision of David Yurman and, in either case,

                approved by David Yurman for sale under the DAVID YURMAN Trademarks;

             c. committing any acts calculated to cause consumers to believe that Defendants’

                Counterfeit Products are those sold or provided under the authorization, control, or




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                      20
     Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 21 of 23 PageID #:1




               supervision of David Yurman, or are sponsored by, approved by, or otherwise

               connected with David Yurman;

           d. further infringing the DAVID YURMAN Trademarks; and

           e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

               moving, storing, distributing, returning, or otherwise disposing of, in any manner,

               products or inventory not manufactured by or for David Yurman, nor authorized by

               David Yurman to be sold or offered for sale, and which bear any of David Yurman’s

               trademarks, including the DAVID YURMAN Trademarks, or any reproductions,

               counterfeit copies, or colorable imitations thereof;

   2) Entry of an Order that, upon David Yurman’s choosing, the registrant of the Defendant

       Domain Names shall be changed from the current registrant to David Yurman or its

       designee, and that the domain name registries for the Defendant Domain Names shall

       unlock and change the registrar of record for the Defendant Domain Names to a registrar

       of David Yurman’s selection, and that the domain name registrars, including, but not

       limited to, GoDaddy Operating Company, LLC (“GoDaddy”), RU-CENTER-RU (“RU-

       Center”), and Fabulous.com Pty Ltd. (“Fabulous”), shall take any steps necessary to

       transfer the Defendant Domain Names to a registrar account of David Yurman’s selection;

       or that the same domain name registries shall disable the Defendant Domain Names and

       make them inactive and non-transferable;

   3) Entry of an Order that, upon David Yurman’s request, those in privity with Defendants and

       those with notice of the injunction, including, without limitation, any online marketplace

       platforms such as eBay, Amazon, AliExpress, and Amazon web hosts, sponsored search

       engine or ad-word providers, credit cards, banks, merchant account providers, third party




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                 21
     Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 22 of 23 PageID #:1




       processors and other payment processing service providers, such as PayPal, and Internet

       search engines such as Google, Bing and Yahoo (collectively, the “Third Party Providers”)

       shall:

           a. disable and cease providing services being used by Defendants, currently or in the

                future, to engage in the sale of goods using the DAVID YURMAN Trademarks;

                and

           b. disable and cease displaying any advertisements used by or associated with

                Defendants in connection with the sale of counterfeit and infringing goods using

                the DAVID YURMAN Trademarks.

   4) That Defendants account for and pay to David Yurman all profits realized by Defendants

       by reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

       infringement of the DAVID YURMAN Trademarks be increased by a sum not exceeding

       three times the amount thereof as provided by 15 U.S.C. §1117;

   5) In the alternative, that David Yurman be awarded statutory damages for willful trademark

       counterfeiting pursuant to 15 U.S.C. §1117(c)(2) of $2,000,000 for each and every use of

       the DAVID YURMAN Trademarks;

   6) That David Yurman be awarded its reasonable attorneys’ fees and costs; and

   7) Award any and all other legal or equitable relief that this Court deems just and proper.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                   22
     Case: 1:20-cv-01028 Document #: 1 Filed: 02/12/20 Page 23 of 23 PageID #:1




 Dated: February 12, 2020


                                            /s/ Shima S. Roy
                                           Shima S. Roy
                                           shima.roy@bakermckenzie.com
                                           BAKER McKENZIE
                                           300 East Randolph Street, Suite 5000
                                           Chicago, Illinois 60601
                                           Telephone: 312-861-8000
                                           Facsimile: 312-861-2899

                                           W. Bart Rankin (pro hac vice pending)
                                           w.rankin@bakermckenzie.com
                                           BAKER McKENZIE
                                           1900 North Pearl Street, Suite 1500
                                           Dallas, Texas, 75201
                                           Telephone: 214-978-3000
                                           Facsmile: 214-978-3099

                                           ATTORNEYS FOR DAVID YURMAN
                                           ENTERPRISES, LLC AND DAVID
                                           YURMAN IP LLC




PLAINTIFFS’ ORIGINAL COMPLAINT                                                     23
